DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/19/2021, with respect to the rejection(s) of claim(s) 1, 5, 9, 13, and 17-22 under 35 U.S.C. (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Laserre et al. (U.S. Patent Publication No. 20160366423).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 13, and 17-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laserre et al. (U.S. Patent Publication No. 20160366423) hereinafter referred to as Laserre.

Regarding Claims 1, 9, 19, and 21 Laserre discloses a method for encoding, comprising:
obtaining a prediction value of a current color component of a said sample of a block of a picture (e.g. the predictor of the residual frame is calculated from a decoded version of the imposed frame; paragraph 16);
determining a mapped residual value from a source value of said current color component and from the prediction value using a mapping function (e.g. calculating ; and
encoding the mapped residual value into a bitstream (e.g. ENC2 110 of fig. 1);
wherein determining the mapped residual value (e.g. MAP 106 of fig. 1) comprises:
mapping the prediction value with the mapping function to obtain a mapped prediction value (e.g. predictive value of PRED 109 of fig. 1 is mapped by MAP 106 of fig. 1);
determining an intermediate residual value representative of a difference between the mapped prediction value from and the source value (e.g. residual frame Res 103 of fig. 1); and
mapping the intermediate residual value using the mapping function (e.g. a module MAP obtains at least one tone-mapped component Res.sup.j.sub.v by tone-mapping at least one component Res.sup.j of the residual frame Res in order to get a viewable residual frame Res.sub.v built from said at least one tone-mapped component Res.sup.j.sub.v; paragraph 96).

Regarding Claims 5, 13, 20, and 22 Laserre discloses a method for decoding, comprising:
obtaining a prediction value of a current color component of a said sample of a block of a picture (e.g. the predictor of the residual frame is calculated from a decoded version of the imposed frame; paragraph 16):
decoding a residual value for the sample (e.g. DEC1 104 of fig. 1);
determining a reconstructed value for the sample from the decoded residual value and from the prediction value using both a mapping function and an inverse mapping function that is the inverse of the mapping function (e.g. in step 113, a module IMAP obtains an inverse-mapped version of at least one component obtained either from the step 100 or from the step 200, by applying an inverse-mapping operator on said at least one obtained component. Said inverse-mapping operator is the inverse of the mapping operator applies on the component(s) of residual frame in step 106; paragraph 136);
wherein determining the reconstructed value comprises:
mapping the prediction value with the mapping function to obtain a mapped prediction value (e.g. predictive value of PRED 109 of fig. 1 is mapped by MAP 106 of fig. 1); and,
obtaining an intermediate value representative of a sum of the mapped prediction value and the residual value (e.g. residual frame Res 103 of fig. 1);
the reconstructed value being obtained by mapping the intermediate value with the inverse mapping function (e.g. a module MAP obtains at least one tone-mapped component Res.sup.j.sub.v by tone-mapping at least one component Res.sup.j of the residual frame Res in order to get a viewable residual frame Res.sub.v built from said at least one tone-mapped component Res.sup.j.sub.v; paragraph 96).

Regarding Claim 17 Laserre discloses an apparatus comprising the device according to claim 9 (e.g. ENC1 102 of fig. 1).

Regarding Claim 18 Laserre discloses an apparatus comprising the device according to claim 13 (e.g. DEC1 104 of fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423